DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2019/0088621) in view of Chang et al. (US 2016/0141260).
Regarding claim 1, Yang discloses that a semiconductor package, comprising:

a second wafer 251 comprising a second die 260, 262, 264, , a second encapsulating material 270 encapsulating the second die 260, 262, 264, and a second redistribution structure 250 disposed over the second die 270 and the second encapsulating material 270, wherein the second redistribution structure 250 (254, 256 & 258)faces the first redistribution structure 308 & 306 (Fig. 12); and an interconnect 230 disposed between the first wafer 301 and the second wafer 251 and electrically connecting the first redistribution structure 306 & 308 and the second redistribution structure 250 (254, 256 & 258), wherein the interconnect 230 comprises a substrate and a plurality of through vias 210 extending through the substrate for connecting the first redistribution structure 308 & 306 and the second redistribution structure 250 (254, 256 & 258) (Fig. 12); and 
a plurality of bracing members 230 (including 282 & 342) extending from the first wafer 301 to the second wafer 251, wherein the plurality of bracing members are in contact with the first redistribution structure and the second redistribution structure end of bracing members are solder balls and in contact with the first redistribution structure 304, 306 & 308 and second redistribution structure 250 (254, 256 & 258)).
Yang fails to teach a lateral dimension of the interconnect is smaller than those of the first wafer and the second wafer.
However, Chang suggests that a lateral dimension of the interconnect C1 is smaller than those of the first wafer 12 and the second wafer C2 or 420 (Fig. 6E).

Reclaim 2, Yang & Chang disclose that one of the first die and the second die is a power semiconductor die (Yang, Fig. 12, note: any semiconductor is a power die).
Reclaim 3, Yang & Chang disclose that one of the first die and the second die is an application-specific integrated circuit (ASIC) die (Yang, Fig. 12, para. 0030).
Reclaim 5, Yang & Chang disclose that a plurality of bracing members 230(210, 150 200) is laterally spaced apart from the interconnect (Yang, Fig. 12).
Reclaim 7, Yang & Chang disclose that a connector 432 disposed on the first redistribution structure 306 and electrically connected to the first die 104, wherein the first die comprises an ASIC die (Yang, Fig. 12, para. 0030).
Claims 4, 6, & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2019/0088621) in view of Chang et al. (US 2016/0141260) and further in view of Shih (US 2018/0102313).
Reclaim 4, Yang & Chang fail to teach that the interconnect further comprises a plurality of dummy vias connecting the first redistribution structure and the second redistribution structure and electrically insulated from the plurality of through vias.

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Yang & Chang with the interconnect further comprises a plurality of dummy vias connecting the first redistribution structure and the second redistribution structure and electrically insulated from the plurality of through vias as taught by Shih in order to enhance wafer density by providing dummy vias and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.	
Reclaim 6, Yang, Chang & Shih disclose that the plurality of bracing members comprises a plurality of dummy metal pillars (para. 0030, Shih).
Reclaim 8, Yang, Chang & Shih disclose that a heat dissipation member disposed on the first wafer and/or the second wafer (para. 0033, Shih).
Claims 9-12, & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2019/0088621) in view of Chang et al. (US 2016/0141260) and further in view of Kim et al. (US 2013/0221493).
Regarding claim 9, Yang & Chang disclose that semiconductor package, comprising:
a first wafer 301 comprising a first die 104, a first encapsulating material 320 encapsulating the first die 104, and a first redistribution structure 306 & 308 disposed over the first die 104 and the first encapsulating material 302;

an interconnect 230 (including 150, 210 & 200) disposed between the first wafer 301 and the second wafer 251 and electrically connecting the first redistribution structure 306 & 308 and the second redistribution structure 250 (254, 256 & 258) (Yang, Fig. 12), wherein a lateral dimension of the interconnect is smaller than those of the first wafer and the second wafer (Chang Fig. 6E).
Yang & Chang fail to teach a plurality of dummy pillars extending from the first redistribution structure to the second redistribution structure, wherein the plurality of dummy pillars are laterally spaced apart from the interconnect.
However, Kim suggests that a plurality of dummy pillars 135 extending from a first redistribution structure to a second redistribution structure, wherein the plurality of dummy pillars are laterally spaced apart from the interconnect (para. 0057, Fig. 11I). 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Yang & Chang with dummy TSV to connect from the first redistribution structure to the second redistribution structure by substituting Yang’s TSV with dummy TSV as taught by Kim in order to enhance reliability of the products (para. 004-005) and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.	

Reclaim 11, Yang, Chang, & Kim disclose that a connector disposed on the first redistribution structure and electrically connected to the first die (Yang, Fig. 12).
Reclaim 12, Yang , Chang, & Kim disclose that the interconnect comprises a substrate 203 and a plurality of through vias 210 extending through the substrate for connecting the first redistribution structure and the second redistribution structure (Yang, Fig. 12).
Reclaim 14, Yang, Chang, & Kim disclose that the plurality of dummy pillars are in contact with the first redistribution structure and the second redistribution structure (Yang in view of Kim).
Claims 13 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2019/0088621) in view of Chang et al. (US 2016/0141260) and further  Kim et al. (US 20130221493) and in view of Shih (US 2018/0102313).
Reclaim 13, Yang, Chang, & Kim fail to teach that the interconnect further comprises a plurality of dummy vias connecting the first redistribution structure and the second redistribution structure and electrically insulated from the plurality of through vias.
However, Shih suggests that a plurality of dummy vias 501a connecting the first redistribution structure and the second redistribution structure and electrically insulated from the plurality of through vias (para. 0030).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Yang, Chang, & Kim with the interconnect further comprises a plurality of dummy vias connecting the first redistribution 
Reclaim 15, Yang, Chang, Kim, & Shih disclose that a heat dissipation member disposed on the first wafer and/or the second wafer (para. 0033, Shih).
Allowable Subject Matter
Claims 16-20 are allowed over the prior art.
Response to Arguments
Applicant's arguments filed on 3/3/2021 have been fully considered but they are not persuasive. 
With respect to rejected claims under 35 U.S.C. 103, applicant argues that “Yang fails to disclose a plurality of bracing members extending from the first wafer to the second wafer, wherein the plurality of bracing members are in contact with the first redistribution structure and the second redistribution structure” set forth in independent claim 1.
In response to applicant's contention, it is respectfully submitted that Yang discloses all the claimed limitation including “a plurality of bracing members extending from the first wafer to the second wafer, wherein the plurality of bracing members are in contact with the first redistribution structure and the second redistribution structure” below. 
Yang appears to show, see Fig. 12, a plurality of bracing members 230 (including 150, 210, 282, 342 extending from the first wafer 301 to the second wafer 251 , wherein the plurality of bracing members 230 (including 150 & 200) are in contact with the first 
Furthermore, “Bracing member” has no special meaning in the claims because applicant has not defined that such meaning entails or define.  
According to Dictionary.com (keyword brace), a meaning of brace is defined below:

    PNG
    media_image1.png
    498
    663
    media_image1.png
    Greyscale

All of elements in 230 has a function of at least holds parts together or in place or imparts rigidity or steadiness or fasten or strengthen with (see definition above) between the first distribution layer 306 & 308 and the second distribution layer 250 (254, 256 & 258) in Yang’s Fig. 12.
Furthermore, bracing members are defined as any elements with function of holds parts together or in place or imparts rigidity or steadiness or fasten or strengthen with between the first and second distribution layer.

Yang discloses a plurality of pillars 210 extending from the first redistribution structure 304, 306 & 308  to the second redistribution structure 250 (254, 256 & 258), wherein the plurality of dummy pillars 210 are laterally spaced apart from the interconnect 150 or 200 (any element form 150 and 200).
Yang only fails to teach a plurality of pillars are not dummy pillar.
However, Kim suggests that substituting a dummy pillar instead of all of pillars (para. 0057, Fig. 11).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Yang & Chang with dummy TSV to connect from the first redistribution structure to the second redistribution structure by substituting Yang's TSV with dummy TSV as taught by Kim in order to enhance reliability of the products (para. 004-005) and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
The combination of Yang in view of Kim discloses that “ a plurality of dummy pillars extending from the first redistribution structure to the second redistribution structure, wherein the plurality of dummy pillars are laterally spaced apart from the interconnect”
Therefore, the rejection of claims 1-15 under 35 U.S.C. 103 is deemed proper and the prima facie case of obviousness has been met and the rejection under 35 U.S.C. § 103 is deemed proper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972.  The examiner can normally be reached on M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SU C KIM/Primary Examiner, Art Unit 2899